—In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal from an order of the Supreme Court, Suffolk County (D’Emilio, J.), entered April 29, 1999, which granted the motion of the third-party defendant for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
Contrary to the contention of the defendants third-party plaintiffs, Workers’ Compensation Law § 11, as amended (L 1996, ch 635, § 2), is applicable here, since the action was com*306menced after the effective date of the amendment (see, Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 590; Browning v County Fence Co., 259 AD2d 578). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.